        Case 8:18-bk-13588-SC Doc 193 Filed 09/27/20 Entered 09/27/20 21:25:36                                                Desc
                            Imaged Certificate of Notice Page 1 of 6
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-13588-SC
Tim M McKenna                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 2                          Date Rcvd: Sep 25, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 27, 2020.
db              Tim M McKenna,   3942 Irvine Bl #134,   Irvine, CA 92602

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 27, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 25, 2020 at the address(es) listed below:
              Alyssa B Klausner    on behalf of Creditor    The Summit EStates Homeowners Association
               abk@sghoalaw.com
              Alyssa B Klausner    on behalf of Interested Party    Courtesy NEF abk@sghoalaw.com
              Caren J Castle    on behalf of Creditor    HSBC Bank USA, National Association, as Trustee, in
               trust for the registered holders of ACE Securities Corp. Home Equity Loan Trust, Series 2007-WM1,
               Asset Backed Pass-Through Certificates wdk@wolffirm.com, wdk@wolffirm.com
              D Edward Hays    on behalf of Interested Party Robert S Whitmore ehays@marshackhays.com,
               ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.cou
               rtdrive.com
              D Edward Hays    on behalf of Interested Party    Courtesy NEF ehays@marshackhays.com,
               ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.cou
               rtdrive.com
              Daniel K Fujimoto    on behalf of Creditor    HSBC Bank USA, National Association, as Trustee, in
               trust for the registered holders of ACE Securities Corp. Home Equity Loan Trust, Series 2007-WM1,
               Asset Backed Pass-Through Certificates wdk@wolffirm.com
              Jeffrey I Golden (TR)    lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com
              Jennifer H Wang    on behalf of Creditor    Ford Motor Credit Company LLC jwang@cookseylaw.com,
               jwang@ecf.courtdrive.com
              Jeremy Faith     on behalf of Interested Party    Courtesy NEF Jeremy@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
              Josephine E Salmon    on behalf of Interested Party    Courtesy NEF ecfcacb@aldridgepite.com,
               JES@ecf.inforuptcy.com;jsalmon@aldridgepite.com
              Kenneth Hennesay     on behalf of Creditor    Pacific Western Bank khennesay@allenmatkins.com,
               ncampos@allenmatkins.com
              Leslie K Kaufman    on behalf of Interested Party    Courtesy NEF
               kaufman_kaufman.bankruptcy@yahoo.com, kaufmanlr98210@notify.bestcase.com
              Mark D Poniatowski    on behalf of Creditor    Caterpillar Financial Services Corporation
               ponlaw@ponlaw.com
              Meghann A Triplett    on behalf of Cross-Claimant Howard Grobstein, Chapter 7 Trustee for the
               estate of Irontrac, Inc. Meghann@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
              Meghann A Triplett    on behalf of Interested Party Howard Grobstein
               Meghann@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
              Meghann A Triplett    on behalf of Interested Party    Courtesy NEF Meghann@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
              Michael G Spector    on behalf of Debtor Tim M McKenna mgspector@aol.com, mgslawoffice@aol.com
              Michael G Spector    on behalf of Defendant Tim M McKenna mgspector@aol.com, mgslawoffice@aol.com
              Michael G Spector    on behalf of Interested Party    INTERESTED PARTY mgspector@aol.com,
               mgslawoffice@aol.com
              Michelle J Nelson    on behalf of Interested Party    Law Offices of Michelle J. Sukhov, Inc.
               mjslaw@hotmail.com
              Michelle J Nelson    on behalf of Plaintiff    Law Offices of Michelle J. Sukhov, Inc.
               mjslaw@hotmail.com
       Case 8:18-bk-13588-SC Doc 193 Filed 09/27/20 Entered 09/27/20 21:25:36                        Desc
                           Imaged Certificate of Notice Page 2 of 6


District/off: 0973-8          User: admin                  Page 2 of 2                  Date Rcvd: Sep 25, 2020
                              Form ID: pdf042              Total Noticed: 1


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Michelle J Nelson    on behalf of Creditor    Law Offices of Michelle J. Sukhov, Inc.
               mjslaw@hotmail.com
              Nancy L Lee    on behalf of Interested Party    Courtesy NEF bknotice@mccarthyholthus.com,
               nlee@ecf.courtdrive.com
              Nancy L Lee    on behalf of Creditor    U.S. Bank National Association, as Trustee, successor in
               interest to LaSalle Bank National Association, as Trustee for Thornburg Mortgage Securities
               Trust 2006-1, Mortgage Pass-Through Certificates Se bknotice@mccarthyholthus.com,
               nlee@ecf.courtdrive.com
              Noreen A Madoyan    on behalf of Interested Party Howard Grobstein Noreen@MarguliesFaithLaw.com,
               Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
              Noreen A Madoyan    on behalf of Interested Party    Courtesy NEF Noreen@MarguliesFaithLaw.com,
               Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
              Reem J Bello    on behalf of Plaintiff Jeffrey I. Golden rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
              Reem J Bello    on behalf of Trustee Jeffrey I Golden (TR) rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
              Reem J Bello    on behalf of Interested Party    Courtesy NEF rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
              Reem J Bello    on behalf of Plaintiff Jeffrey I Golden rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
              Richard A Solomon    on behalf of Creditor    Wells Fargo Equipment Finance, Inc richard@sgswlaw.com
              Roger F Friedman    on behalf of Plaintiff    Law Offices of Michelle J. Sukhov, Inc.
               rfriedman@rutan.com
              Ryan W Beall    on behalf of Plaintiff Jeffrey I. Golden rbeall@lwgfllp.com,
               vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com
              Ryan W Beall    on behalf of Trustee Jeffrey I Golden (TR) rbeall@lwgfllp.com,
               vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com
              Scott H Noskin    on behalf of Creditor    Pacific Western Bank snoskin@mbnlawyers.com,
               aacosta@mbnlawyers.com
              Tinho Mang     on behalf of Interested Party    INTERESTED PARTY tmang@marshackhays.com,
               tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com
              Tinho Mang     on behalf of Cross-Claimant Robert S. Whitmore tmang@marshackhays.com,
               tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com
              Tinho Mang     on behalf of Interested Party    Courtesy NEF tmang@marshackhays.com,
               tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com
              Tinho Mang     on behalf of Interested Party Robert S Whitmore tmang@marshackhays.com,
               tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com
              Tyler H Brown    on behalf of Attorney Tyler Hamnett Brown tylerbrown@brownandbrownllp.com,
               admin@brownandbrownllp.com
              Tyler H Brown    on behalf of Cross Defendant Jason Caufield tylerbrown@brownandbrownllp.com,
               admin@brownandbrownllp.com
              Tyler H Brown    on behalf of Defendant Jason Caufield tylerbrown@brownandbrownllp.com,
               admin@brownandbrownllp.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
              Valerie Smith     on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                              TOTAL: 44
   Case 8:18-bk-13588-SC Doc 193 Filed 09/27/20 Entered 09/27/20 21:25:36                                                                Desc
                       Imaged Certificate of Notice Page 3 of 6

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 JaVonne M. Phillips, Esq. SBN 187474
 Nancy Lee, Esq. SBN 272035
 McCarthy & Holthus, LLP                                                                                 FILED & ENTERED
 411 Ivy Street
 San Diego, CA 92101
 Phone (877) 369-6122 Ext. 2761                                                                                  SEP 25 2020
 Fax (619) 685-4811
 nlee@mccarthyholthus.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY bolte      DEPUTY CLERK




     Attorney for Movant
     Movant appearing without an attorney

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                                       CASE NO.: 8:18-bk-13588-SC

 Tim M McKenna,                                                               CHAPTER: 7

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                             (REAL PROPERTY)

                                                                              DATE: 09/24/2020
                                                                              TIME: 10:00AM
                                                                              COURTROOM: 5C
                                                                              PLACE: 411 West Fourth Street, Santa Ana CA


                                                              Debtor(s).
 Movant: Nationstar Mortgage LLC d/b/a Mr. Cooper as servicing agent for U.S. Bank National Association, as
 Trustee, successor in interest to LaSalle Bank National Association, as Trustee for Thornburg Mortgage
 Securities Trust 2006-1, Mortgage Pass-Through Certificates Series 2006-1

1. The Motion was:                  Opposed               Unopposed                Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        1059 South Summer Breeze Lane
    Unit/suite number:
    City, state, zip code: Anaheim, CA 92808

    Legal description or document recording number (including county of recording): 2005000938102, Orange County,
    California



          See attached page.

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                         F 4001-1.RFS.RP.ORDER
      Case 8:18-bk-13588-SC Doc 193 Filed 09/27/20 Entered 09/27/20 21:25:36                                                              Desc
                          Imaged Certificate of Notice Page 4 of 6
3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
           (2)        Multiple bankruptcy cases affecting the Property.
           (3)        The court        makes      does not make         cannot make
                      a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         7HUPLQDWHGDVWRWKH'HEWRUDQGWKH'HEWRU¶VEDQNruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit                    to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                                       .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.        In chapter 13 cases, the trustee must not make any fXUWKHUSD\PHQWVRQDFFRXQWRI0RYDQW¶VVHFXUHGFODLPDIWHU
      HQWU\RIWKLVRUGHU7KHVHFXUHGSRUWLRQRI0RYDQW¶VFODLPLVGHHPHGZLWKGUDZQXSRQHQWU\RIWKLVRUGHUZLWKRXW
      SUHMXGLFHWR0RYDQW¶VULJKWWRILOHDQDPHQGHGXQVHFXUHGFODLPIRUDQ\GHILFLHQF\Absent a stipulation or order to the
      FRQWUDU\0RYDQWPXVWUHWXUQWRWKHWUXVWHHDQ\SD\PHQWVUHFHLYHGIURPWKHWUXVWHHRQDFFRXQWRI0RYDQW¶VVHFXUHG
      claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                         F 4001-1.RFS.RP.ORDER
      Case 8:18-bk-13588-SC Doc 193 Filed 09/27/20 Entered 09/27/20 21:25:36                                                               Desc
                          Imaged Certificate of Notice Page 5 of 6

13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
      18.              Other (specify):




                                                                             ###




                    Date: September 25, 2020




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                         F 4001-1.RFS.RP.ORDER
   Case 8:18-bk-13588-SC Doc 193 Filed 09/27/20 Entered 09/27/20 21:25:36                                                              Desc
                       Imaged Certificate of Notice Page 6 of 6

                                                             Legal Description




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 4                                         F 4001-1.RFS.RP.ORDER
